Taxis, P. J.,
Burd P. Evans died July 22, 1937, leaving a will dated March 9, 1933, in paragraph sixth of which the present trust is created.
“Sixth: I direct that within two years from the date of my decease a fund of $500 be safely established to secure the permanent care of lots 1 to 8 inclusive in Section X in Odd Fellows’ Cemetery, Philadelphia, Pennsylvania, . . .”
The account shows a net balance of principal of the trust of $307.78 and a balance of income of $76.03.
The account is filed because, as the trustee avers: “The trust cannot be carried out in accordance with its original terms and the . . . trustee under the will wishes to resign.”
The trustee suggests that the Odd Fellows Cemetery Company of Philadelphia be substituted as trustee for the perpetual care and upkeep of the grave mentioned. The court has been advised that the Odd Fellows Cemetery in Philadelphia has been vacated and the bodies have been removed to Lawnview Cemetery in Rockledge Borough, Montgomery County. Lawn-*122view Cemetery is owned and operated by the Odd Fellows Cemetery Company of Philadelphia. The trustee’s suggestion that the Odd Fellows Cemetery Company of Philadelphia be substituted as trustee is so conditioned that the funds awarded to the Odd Fellows Cemetery Company of Philadelphia be added to funds administered for it by the Provident Trust Company of Philadelphia in an omnibus fund.
Odd Fellows Cemetery Company of Philadelphia is a nonprofit corporation established by special act of assembly: Act of March 14, 1849, P. L. 162. It is qualified to act as an original, succeeding or substituted trustee of cemetery trusts under the laws of Pennsylvania: Act of August 10, 1951, P. L. 1199, 15 PS §1101.
At the present time, all funds received by Odd Fellows Cemetery Company of Philadelphia, as trustee, are administered by Provident Trust Company of Philadelphia in an omnibus fund. See Act of June 12, 1951, P. L. 520, 15 PS §2851-315; cf. Act 294 of January 26, 1956. The petition for adjudication avers that the funds of Odd Fellows Cemetery Company now administered in an omnibus fund by Provident Trust Company amount to approximately $937,000, and that there has been no loss of principal affecting any lot holder’s contribution thereto.
The Odd Fellows Cemetery Company of Philadelphia has joined in the prayer of the petition for adjudication and in its joinder “agrees to serve as trustee of the foregoing fund if it shall be awarded to it and that it will add such fund to the funds administered for it by the Provident Trust Company of Philadelphia.”
Cemetery trusts have been unpopular with corporate trustees for the reason that they pose difficulties of administering and investing small funds and create *123problems such as where income accumulates, is too small for proper maintenance or becomes too large and must be invested and eventually distributed to heirs or legatees of testators. Legislation referred to above was enacted in 1951 to assist in this problem and to encourage “greater efficiency in the administration of . . . cemetery trusts by permitting pooling and combination:” Grace Lutheran Church Petition, 81 D. & C. 206. The present accounting discloses a typical example of a situation where onerous duties are visited upon a corporate fiduciary without benefit to the trust involved. I am convinced that it will be for the best interests of this trust to permit this trustee to resign. In so doing, the merging of this trust into one cemetery fund as indicated, and the investment thereof by one corporate fiduciary will permit an increased return on income together with more efficient and effective administration: Kreps Est., 1 Fiduc. Rep. 99, 103, 104; Sixty Cemetery Trusts, 5 Fiduc. Rep. 505; Grace Lutheran Church Petition, 81 D. & C. 206; Baer Trust, 6 D. & C. 2d 215; Baumgardner Trust, 6 D. & C. 2d 219. See Fiduciary Review, February, 1954; October, 1950; 60 Dick. L. Rev. 264.
Montgomery Norristown Bank and Trust Company is discharged as trustee and the balances of principal, and income are hereby awarded to the Odd Fellows Cemetery Company of Philadelphia, substituted trustee, for the perpetual care and upkeep of the graves in which bodies removed from the burial lot of Burd P. Evans in the Odd Fellows Cemetery in Philadelphia, have been placed in Lawnview Cemetery, Rockledge Borough, Montgomery County, and further conditioned that the funds so received by the Odd Fellows Company of Philadelphia shall be added to funds administered for it by the Provident Trust Company of Philadelphia. . . .